Appeal by the defendant from a judgment of the Supreme Court, Queens County (O’Dwyer, J.), rendered March 20, 1990, convicting him of attempted conspiracy in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that his plea should be vacated is without merit (see, People v Coffey, 124 AD2d 814; see also, People v Flores, 167 AD2d 160). His sentence was not excessive (see, People v Suitte, 90 AD2d 80). Mangano, P. J., Sullivan, O’Brien, Ritter and Pizzuto, JJ., concur.